DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 4/25/2019.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2019, 7/8/2019, 9/23/2019, 2/10/2020, 5/26/2020, 9/30/2020, 12/30/2020, 8/6/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the first part." There is insufficient antecedent basis for this limitation in the claims.
Claims 2-9 inherit the deficiencies of claim 1.

Claims 3-4, 6-8 inherit the deficiencies of claim 2.
Claim 10 recites the limitation "the first part." There is insufficient antecedent basis for this limitation in the claims.
Claims 11-18 inherit the deficiencies of claim 10.
Claim 11 recites the limitation "the first user” and “the first plurality of parts." There is insufficient antecedent basis for this limitation in the claims.
Claims 12-13, 15-17 inherit the deficiencies of claim 11.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.
With respect to independent claim 1, the prior art available does not teach A system to diagnose failure in a vehicle, the system comprising:
at least one processor and executable instructions accessible on a computer- readable medium that, when executed, cause the at least one processor to perform operations comprising:
receiving a maintenance message, over a network at a network-based marketplace, the maintenance message including characterization information received from a component in the vehicle, the component including a sensor that senses the first part to generate the characterization information;

identifying a sub-system and scanning the sub-system responsive to identifying an increase in a likelihood of failure of the first part based on the characterization information, the first sub-system including a plurality of parts and the scanning including scanning the plurality of parts to retrieve characterization information from the plurality of parts to identify original equipment authentication information..

	The most analogous prior art includes Treyz (US 6,526,335 B1), Mahaffey (US 2015/0163121 A1), Chen (US 8,798,852 B1) and Brown (US 2015/0241310 A1).
	Treyz discloses providing maintenance messages by monitoring an automobiles state using various sensors such as the sensors of vehicle electronics, determining sensor readings, vehicle performance statistics and using these as a trigger for the presentation of the message, for example to advise the user of recommended maintenance or when the automobile’s fuel tank is low, or when historical gas mileage over the last month has dropped below a threshold, or when the engine begins to run hot (col 83 Ln 64-col 84 Ln 31).
	Treyz is deficient in a number of ways.  As written, the claims require that sub-system rules are identified based on the maintenance message and are executed causing an engine to perform operations, identifying a sub-system, scanning the sub-system responsive to identifying an increase in a likelihood of failure of the first part based on the characterization information, the first sub-system including a plurality of parts and the scanning including scanning the plurality of parts to retrieve characterization information from the plurality of parts to identify original equipment authentication information.  Treyz does not teach these concepts.  . 

Regarding Mahaffey, Morita discloses in response to detection of anomalous files, monitoring to collect the files for additional analysis and subsequent response, establishing a norm by processing the collected data, determining that a deviation between the norm and the collected data is outside of a threshold and generating an alert.  Mahaffey also discloses privilege levels (service levels) to reduce the likelihood of damage. 
Though disclosing these features, Mahaffey does not disclose or render obvious the features emphasized above.
Regarding Chen, Chen discloses authentication information includes digital data representative of a class or type of component or part assigned by the manufacturer to uniquely identify the particular component.
Though disclosing this feature, Chen does not disclose or render obvious the features emphasized above.
Regarding Brown, Brown discloses storing information in the user profile information.
Though disclosing this feature, Brown does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Treyz, Mahaffey, Chen, Brown, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 10 recites system comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claim 19 recites a storage device comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-9, 10-18, 20 are dependencies of independent claims 1, 19 and 10 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
T. Camacho, V. Kostakos and C. Mantero, "A wireless infrastructure for delivering contextual services and studying transport behavior," 13th International IEEE Conference on Intelligent Transportation Systems, 2010, pp. 943-948, doi: 10.1109/ITSC.2010.5625134. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625